Citation Nr: 1124998	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an increased rating for schizoaffective disorder for the period prior to January 10, 1999.  

2.  Entitlement to an effective date prior to January 10, 1999, for the grant of a total disability evaluation based on individual unemployability.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from February 4, 1986, to October 21, 1987.

This case came to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

In a January 2007 decision the Board denied entitlement to an effective date prior to April 11, 1996, for the grant of entitlement to service connection for a schizoaffective disorder.

By rating action in April 2007 individual unemployability was granted by the RO effective as of January 10, 1999, to March 19, 2003, the date the Veteran was awarded a 100 percent scheduler rating.  In addition, the RO denied entitlement to dependents' educational assistance under 38 U.S.C., chapter 35.  The appellant perfected an appeal of the effective date of the TDIU claim as well as the chapter 35 decision.

The Veteran appealed the January 2007 Board decision as it pertained to the issue of entitlement to an effective date prior to April 11, 1996, for the grant of entitlement to service connection for a schizoaffective disorder, and in December 2007, the United States Court of Appeals for Veterans Claims granted a joint motion for remand for the appealed issue for the Board to consider the applicability of 38 C.F.R. § 3.156 (c).

In an August 2008 decision, the Board granted an effective date of October 22, 1987, for the grant of service connection for schizoaffective disorder, and remanded the issues of entitlement to an effective date prior to January 10, 1999, for the grant of entitlement to a total disability evaluation based on individual unemployability and entitlement to dependents' educational assistance under 38 U.S.C., chapter 35 to the RO via the Appeals Management Center (AMC).  

In November 2008, the RO awarded staged ratings for the disability; schizoaffective disorder was rated noncompensable from October 22, 1987, 30 percent disabling effective from June 25, 1993, 70 percent disabling effective from January 10, 1999, and 100 percent disabling effective from March 19, 2003.  

In December 2008, the Veteran, through his then attorney representative, filed a notice of disagreement with the November 2008 rating action, seeking higher ratings as well as TDIU back to October 22, 1987.  

In a statement of the case issued in March 2010, the RO declined to increase the staged ratings for paranoid schizophrenia.  

In a June 2010 supplemental statement of the case, the RO declined to grant an earlier effective date than January 10, 1999, for TDIU.  

In a June 2010 rating decision, the RO granted entitlement to dependents' educational assistance under 38 U.S.C., chapter 35 effective from October 2009, noting this was a full grant of benefits as to this issue.  The Veteran has not indicated disagreement with this decision, and it is not currently considered part of this appeal.  

In August 2010, the Veteran's newly-appointed accredited service representative submitted the Veteran's statements in support of claim.  The Veteran stated that he believed he was entitled to a total rating back to 1987.  He also indicated that he believed he should receive dependency allowance for both of his two daughters since their birth dates because he filed for this when they were born.  Finally, he stated that he was seeking a waiver of debt that the VA claimed he owed.  

As to the waiver claim and his assertions as to dependency allowance, the Board notes that these issues have not been certified to the Board and are referred to the RO for appropriate action.  

As this issue of a higher rating for schizoaffective disorder prior to January 10, 1999, the date of award of TDIU, is deemed intertwined with the claim for an earlier effective date for TDIU, the Board will address it in this decision.  




FINDINGS OF FACT

1.  From June 25, 1993, the Veteran's schizoaffective disorder renders him demonstrably unable to obtain or retain substantially gainful employment.

2.  Prior to June 25, 1993, schizoaffective disorder was manifested by not more than mild social and industrial impairment.  

3.  Prior to June 25, 1993, it was not factually ascertainable that the Veteran was unemployable due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for schizoaffective disorder are met as of June 25, 1993; the criteria for a 10 percent rating are met prior to that date.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.130, Diagnostic Code 9211 (2010); 38 C.F.R. § 4.132, Diagnostic Code 9211 (as in effect prior to November 7, 1996).

2.  The criteria for a TDIU prior to June 25, 1993, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157(a), 4.7, 3.340, 3.341, 3.400(o), 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to be rated totally disabled since the date of separation from service, on the basis of either the scheduler criteria for schizoaffective disorder or TDIU.  In other words, he seeks a total rating prior to January 10, 1999, the effective date of TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the Veteran filed a claim for service connection for a nervous condition in October 1987, prior to the enactment of the VCAA.  Service connection for schizoaffective disorder was ultimately granted in a December 2004 rating decision, effective from April 1996.  In August 2008, the Board granted an effective date in October 1987 for service connection for schizoaffective disorder.  TDIU was granted in April 2007, effective from January 1999 to March 2003.  The RO sent the Veteran a letter in October 2004 advising the Veteran of the elements required to support a claim for a service-connected disability and TDIU and of the respective duties of VA and the claimant in obtaining supporting evidence.  An additional letter was provided in October 2008.  Although the Veteran was not provided notice with respect to the effective-date element of the claim until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent, available treatment records have been obtained.  The Veteran was afforded appropriate VA examinations.  Social Security Administration (SSA) records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

The Veteran's psychiatric disability is evaluated under Diagnostic Code (DC) 9211, 38 C.F.R. § 4.130.  Under DC 9211, the following applies for the time period from November 7, 1996:

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The rating criteria for mental disorders were changed, effective November 1996, which was during the course of this appeal.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to the Veteran. New rating criteria, however, may be applied only from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (April 10, 2000).

Under the prior criteria, a 10 percent rating for schizophrenia is appropriate when symptoms are less than the criteria for 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9203 (effective prior to Nov. 7, 1996).

Schizophrenia productive of definite impairment in the ability to establish or maintain effective and wholesome relationships with people and psychoneurotic symptoms resulting in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment warrants a 30 percent rating. Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court of Veterans Appeals stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and it invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104 (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel of VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that "has more than moderate but less than rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104 (West 2002).

A 50 percent rating is appropriate when the ability to establish or maintain effective or favorable relationships with people is considerably impaired and that reliability, flexibility, and efficiency levels are so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.  Id.

Where the ability to establish or maintain effective or favorable relationships with people is severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment, a 70 percent rating is warranted.  Id.

A 100 percent evaluation requires that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The Veteran must be demonstrably unable to obtain or retain employment.  Id.

TDIU

A TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a) (2010).


The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Court has recently held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Earlier Effective Dates

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, as a result of the Board's August 2008 decision, the period which must be examined for rating and TDIU purposes begins the day after service separation, October 22, 1987.  After reviewing the record, the Board finds that the schizoaffective disorder rendered the Veteran demonstrably unable to obtain or retain substantially gainful employment as of June 25, 1993.  Prior to that time, the disability produced not more than mild impairment in social and industrial functioning.  It was productive of less than definite impairment in the ability to establish or maintain effective and wholesome relationships with people and psychoneurotic symptoms resulting in such reductions in initiative, flexibility, efficiency, and reliability levels and did not produce definite industrial impairment.  Moreover, as to the issue entitlement to TDIU prior to January 10, 1999, this issue is now moot as to the period from June 25, 1993, to January 10, 1999.  The Board further finds that the Veteran was not unable to obtain or retain substantially gainful employment prior to June 25, 1993.  As a result, an effective date prior to June 25, 1993, for TDIU is not for application.  

First, a 100 percent rating for schizoaffective disorder is warranted as of but not prior to June 25, 1993.

The Board again notes that, based on the award of an effective date of October 22, 1987, for service connection made in the August 2008 decision, it must consider the entire time period since the Veteran was separated from service in October 1987.  That being said, the ratings and effective dates are to be assigned on the facts found.  

It is now established by the medical record that the Veteran's schizoaffective disorder was present since service.  The Board finds the July 2004 report of Jonathan Mangold, , Ph. D., psychologist, to be a detailed and accurate recitation of the psychiatric history.  Dr. Mangold sets forth his reasons for concluding that the Veteran has been afflicted by paranoid schizophrenia that first manifested in service in 1987 and was misdiagnosed as paranoid personality.  In so doing, Dr. Mangold discusses an in-patient hospitalization which began June 25, 1993, at the Providence VA medical center (VAMC) that demonstrated that the Veteran, who had once been intact, was now clearly severely mentally ill.  An examination of that report reveals that the Veteran presented to that facility after he had been found wandering the streets of the city dressed in camouflage with a bow and arrow indicating that he was coon hunting.  He was noted to have had a previous admit in June 1992 with an elaborate delusional system.  He was noted to have impaired judgment and be suspicious.  He was nonetheless discharged against medical advice in 10 days when his certificate was up.  The hospital staff noted that he was employable but he was described as still guarded and suspicious and not willing to proceed with treatment at discharge.  Dr. Mangold explained cogently and concisely that this was evidence of the Veteran's severe incapacity and severe schizophrenic state.  

The voluminous record, from June 25, 1993, onward, is replete with reference to the Veteran's many psychiatric and legal problems and is marked by repeated admissions to VAMCs in Brocton and Providence.  

The Board finds that effective from June 25, 1993, the record establishes that the Veteran's schizoaffective disorder was manifested by totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The record shows that the Veteran was demonstrably unable to obtain or retain employment, despite the conclusory statement in the discharge summary in July 1993 to the contrary.  The Board adopts the assessment of Dr. Mangold in noting the severity of the Veteran's illness from that time forward.  It finds that the record fully supports the conclusion that the Veteran met the 100 percent criteria for schizoaffective disorder as of June 25, 1993.  

As to the period prior to June 25, 1993, the Board notes that the Veteran demonstrated not more than mild impairment.  A January 1988 VA psychiatric examination reveals the diagnosis of no psychiatric diagnosis.  He was presently unemployed but wanted to go to school.  He was appropriately dressed and groomed adequately.  He was alert and oriented with lucid thought processes and absent delusions, suicidal or homicidal ideation.  Speech was normal, mood was angry and affect was embittered and cynical.  There was barely rudimentary formation of social conscience.  Judgment was intact.  

He was admitted for treatment of his service-connected back problem in February 1988.  VA discharge summary shows he complained that he was unable to sustain a job due to the back pain.  He was 'on unemployment'.  

In July 1990, he was admitted to the VA with homicidal ideation and problems with his living arrangement, finances and interpersonal problems.  Mental status examination showed no homicidal ideation, paranoid ideation or delusions or hallucinations.  

Private treatment records obtained from his SSA records in January 1991 show treatment for a December 1990 accident involving his low back.  There is no indication or notation of psychiatric abnormality.  Also in December 1990, he was treated for a twisted ankle which occurred during his performance of his job in rubbish disposal.  

In June 1992, he was admitted to the VAMC after stating he wanted to contact the FBI.  He had a flat affect and disorganized delusional system.  He felt overwhelmed.  He denied homicidal and suicidal thoughts.  

Overall, although the Board acknowledges that the Veteran was manifesting signs of his schizoaffective disorder since service, it finds that the actual manifestations prior to June 25, 1993, were mild and intermittent, and did not warrant more than a 10 percent rating.  The June 25, 1993, hospitalization reflects a period of exacerbation from which the Veteran appears not to have recovered.  

In his SSA application, the Veteran asserted that he became disabled in December 1990 after falling off of a truck, then undergoing lumbar fusion in May 1991.  Following psychiatric assessment, SSA found him to be disabled according to SSA criteria from December 26, 1990, due to schizophrenic paranoid/other functional disorders and a secondary diagnosis of substance addiction disorder.  It was determined that a trial work period in 1992 was unsuccessful and did not amount to substantial gainful activity.  It was noted that an extended period of disability began in October 1992.  A continuing review in January 2005 indicated that the primary diagnosis was schizophrenic paranoid disorders and other psychotic disorders, with no secondary diagnosis.  

As to the claim for TDIU, the Board notes that the issue is mooted as to the time period beginning June 25, 1993.  As to the period prior to that, the Board finds that the criteria for TDIU were not met.  The Veteran did not meet the minimum criteria for TDIU under VA law.  His disabilities included his back injury, rated 20 percent from September 1, 1991, and iliac crest scar, rated noncompensable from May 8, 1991 and his schizoaffective disorder, now rated 10 percent through June 25, 1993.  These have not been shown to meet the preliminary criteria for consideration for TDIU.  The record does not otherwise demonstrate that he meet the preliminary criteria for consideration for VA unemployability benefits.

Accordingly, an earlier effective date, for the grant of a TDIU is not warranted.


								(Continued on next page)















ORDER

Entitlement to an increased rating of 100 percent for schizoaffective disorder, effective June 25, 1993, is granted subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to an increased rating of 10 percent for schizoaffective disorder, prior to June 25, 1993, is granted, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to a total disability evaluation based on individual unemployability prior to June 25, 1993 is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


